HENDERSON, Justice
(concurring in result).
I join in the holding and opinion of the court because I agree with its conclusion on the merits: the acts perpetrated against this child by the mother (who did not appeal the termination of her parental rights) and those of the father who acquiesced therein, cannot be condoned.
I write separately to express an opinion which is inconsistent with the majority opinion pertaining to the social study issue.
The court makes perfectly clear that no written social study was introduced into evidence. It further observes that SDCL 26-8-22.11 requires a social study. This infraction of our state’s laws on dependent children is seemingly forgiven by trial counsel’s failure to timely object. I part company with the court’s opinion which fastens itself to the concept that had there been a timely objection, “such error would not be prejudicial.”
In my opinion, it would be highly prejudicial. The state cannot substitute the testimony of a social worker for the statutorily required social study. Our legislature mandated the presentation of a written social study and not the oral testimony of a social worker. Social studies are an artful, helpful tool for the overburdened trial judges of this state. Expertise is available, through their employment, which can give a trial judge a keen insight into a child’s environment, development, and treatment. A social study can reveal a viable alternative to termination of parental rights. Furthermore, through the use of social studies, counsel for the state and the parents may gain valuable information which may well-establish factors that must be probed in greater depth in determining the best interests of the child. Social studies simply produce knowledge. A defense lawyer could be dissuaded from a particular posture that he has assumed in the case. Counsel for parents, by having a social study available prior to the dispositional hearing, may more effectively prepare to meet unfounded charges. It is unfair when a child’s life and parent’s interests hang in the balance, to cause counsel to confront a chief witness for the first time. A prosecutor could be persuaded to abandon his quest for parental termination. Social studies, properly received into evidence, may very well call to the attention of the reviewing court circumstances of a child’s environment and treatment which would bear heavily in an appellate review.
The omission of a social study ignores a vital step in safeguarding fundamental rights in the dispositional process. The potential ramifications that flow from the disposition militate in favor of a thorough investigation.
Lastly, I continue to fear the intrusion of this court or any other court into the lawmaking process. We must stay with the basics: the legislature shall make the laws; we should honor and interpret them when called upon to do so. I cannot believe that we can blithely cast aside the legislative mandate of social studies by holding that a *251social worker’s testimony is something of similar value. By judicial fiat, we cannot cast aside legislative enactments and hold them for naught.